16-4150
     Singh v. Rosen
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A205 585 883


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 29th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            BARRINGTON D. PARKER,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   JARNAIL SINGH,
14            Petitioner,
15            v.                                                 16-4150
16                                                               NAC
17
18   JEFFREY A. ROSEN, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                    Jaspreet Singh, Jackson Heights,
24                                      NY.
25
26   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
27                                      Attorney General; Russell J. E.
28                                      Verby, Senior Litigation Counsel;
29                                      John D. Williams, Trial Attorney,
30                                      Office of Immigration Litigation,

     * The Clerk of Court is directed to amend the caption as set
     forth above.
 1                                United   States   Department   of
 2                                Justice, Washington, DC.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Jarnail Singh, a native and citizen of India,

 9   seeks review of a November 16, 2016 decision of the BIA

10   affirming a December 16, 2015 decision of an Immigration Judge

11   (“IJ”) denying Singh’s application for asylum, withholding of

12   removal, and relief under the Convention Against Torture

13   (“CAT”).   In re Jarnail Singh, No. A205 585 883 (B.I.A. Nov.

14   16, 2016), aff’g No. A205 585 883 (Immig. Ct. N.Y. City Dec.

15   16, 2015).    We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.

17       Under the circumstances of this case, we have reviewed

18   both the IJ’s and the BIA’s decisions “for the sake of

19   completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

20   524, 528 (2d Cir. 2006).   The applicable standards of review

21   are well established.   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

22   Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

23       In reviewing credibility, the agency must “[c]onsider[]

24   the totality of the circumstances,” and may base a finding on


                                    2
1    an applicant’s “demeanor, candor, or responsiveness,” the

2    plausibility of his account, and inconsistencies or omissions

3    in   his   or   his   witness’s    statements,   “without    regard    to

4    whether” they go “to the heart of the applicant’s claim.”

5    8 U.S.C. § 1158(b)(1)(B)(iii).            “We defer . . . to an IJ’s

6    credibility determination unless . . . it is plain that no

7    reasonable fact-finder could make such an adverse credibility

 8   ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

 9   2008); accord Hong Fei Gao, 891 F.3d at 76.                 Substantial

10   evidence supports the agency’s determination that Singh was

11   not credible as to his claim that members of the Congress

12   Party in India twice attacked him on account of his membership

13   in Akali Dal Mann.

14        First, the agency reasonably relied on the inconsistency

15   between    Singh’s     testimony    and    his   parents’    statements

16   regarding his medical treatment after the first attack.               See

17   8 U.S.C. § 1158(b)(1)(B)(iii).             Singh testified that his

18   family members bandaged him and that he did not go to a

19   doctor.    But his parents’ statements assert that Singh was

20   treated by a doctor.       The agency was not required to credit

21   Singh’s explanation—that his mother put a bandage on him—

22   because it did not explain the inconsistency about whether he

23   had been treated by a doctor.           See Majidi v. Gonzales, 430

                                         3
 1   F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than

 2   offer a plausible explanation for his inconsistent statements

 3   to secure relief; he must demonstrate that a reasonable fact-

 4   finder would be compelled to credit his testimony.” (internal

 5   quotation marks omitted)).        Singh now contends that his

 6   parents’ statements are unreliable because they were prepared

 7   in English, which his parents do not speak.     Even if Singh

 8   had proffered this explanation before the agency, the agency

 9   would have been entitled to reject it because Singh had the

10   burden of proof and he submitted the letters to support his

11   claim.   Id.; see also 8 U.S.C. § 1158(b)(1)(B)(i) (placing

12   burden of proof on asylum applicant).

13       Second, the agency also reasonably based the credibility

14   determination on Singh’s omission from his application of any

15   reference to his five-day hospital stay.     See Xiu Xia Lin,

16   534 F.3d at 166 n.3.   Singh testified that he was beaten so

17   severely during the second attack that he was admitted to the

18   hospital for five days.   But his application stated that he

19   lost consciousness after being hit and then fainted, that

20   people threw water on him and took him home, and that he was

21   treated by a doctor.   The agency was not required to credit

22   Singh’s explanation that he thought mentioning the doctor

23   would be enough because, as the IJ observed, the fact that

                                   4
 1   Singh was beaten so severely that he required five days of

 2   hospitalization is a detail that would be expected to appear

 3   in his application.      See Hong Fei Gao, 891 F.3d at 78-79

 4   (“[I]n assessing the probative value of the omission of

 5   certain facts, an IJ should consider whether those facts are

 6   ones that a credible petitioner would reasonably have been

 7   expected to disclose under the relevant circumstances.”); id.

 8   at 82.

 9       Third, the agency reasonably relied on Singh’s shifting

10   testimony    about   whether    he   was    threatened    prior   to   the

11   attacks.    See 8 U.S.C. S 1158(b)(1)(B)(iii).           Singh initially

12   testified that he was asked to join the Congress Party in

13   November 2012, then that he was threatened at the same time,

14   but then backtracked and said he was not threatened then.

15   Accordingly, Singh’s assertion that he never shifted his

16   testimony is contradicted by the record.

17       Lastly,      the     agency          reasonably    found      Singh’s

18   corroborating    evidence      insufficient     to    rehabilitate     his

19   credibility.    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

20   Cir. 2007).     The IJ properly accorded diminished weight to

21   statements from Singh’s village head and party because they

22   were vague.     See Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir.

23   2013) (“We generally defer to the agency’s evaluation of the

                                          5
1    weight to be afforded an applicant’s documentary evidence.”).

2    The IJ also reasonably declined to credit the statements from

3    Singh’s   parents    because     they       were    nearly    identical,

4    inconsistent with Singh’s testimony concerning his medical

5    treatment, and authored by interested witnesses not subject

 6   to cross examination.     Id. at 332, 334.

 7       Given   the   foregoing     findings,     the   “totality    of   the

 8   circumstances”      supports          the     adverse        credibility

 9   determination.      See   8   U.S.C.    § 1158(b)(1)(B)(iii).         The

10   adverse credibility determination is dispositive of asylum,

11   withholding of removal, and CAT relief because all three

12   claims are based on the same factual predicate.              See Paul v.

13   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.   All pending motions and applications are DENIED and

16   stays VACATED.

17                             FOR THE COURT:
18                             Catherine O’Hagan Wolfe,
19                             Clerk of Court
20




                                       6